Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 02/24/2022, claims 15-18, 21, and 22 have been cancelled.  Claims 4, 19, 20 had been cancelled in a previous communication.  The claims are examined in view of the species election without traverse of (a) a disease or disorder comprising endocarditis and (b) a condition related to an oral and/or systemic bacterial infection consequent to transient bacteremia.
Claims 1-3 and 5-14 read on the elected species.
Claims 1-3 and 5-14 are pending and under current examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 6-7 recites “at least one zinc ion source, wherein the zinc source comprises stannous fluoride”.  This renders the claim indefinite because the claim is internally contradictory.  The claim requires the source of zinc to be a substance that does not contain zinc.  In the interest of compact prosecution and in view of Applicant’s comments on page 5 of the remarks that the amendment to the claims incorporates the limitations of claim 22 into claim 1, the examiner has interpreted this to be a typographical error and interpreted Applicant’s claim to embrace compositions comprising zinc phosphate.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US 2017/0367948; publication date: 12/28/2017; cited in the IDS filed on 03/13/2020) in view of Castor (US 2005/0106111; publication date: 05/19/2005), Everett et al (Medicine vol 56 (1) pp 61-77; publication year: 1977; abstract only), Lien et al. (US 2013/0189296; publication date: 07/25/2013), Cheng et al. (Archives of Oral Biology, Vol 74, pages 5-11; publication year: 2016), Kang et al. (Archives of Oral Biology Vol 84, pages 133-138; publication year: 2017) and Yu et al. (US 6,221,340; issue date: 04/24/2001; cited in Applicant’s IDS).  

The examiner notes that claim 1, as amended recites in lines 6-9 “a.) at least one zinc ion source, wherein the zinc source comprises stannous fluoride; and b.) a stannous ion source, wherein the stannous source comprises stannous fluoride”.  Formally, the claim could be interpreted to require only stannous fluoride and no zinc.  In the interest of compact prosecution and in view of Applicant’s comments on page 5 of the remarks that the amendment to the claims incorporates the limitations of claim 22 into claim 1, the examiner has interpreted this to be a typographical error and interpreted Applicant’s claim to embrace compositions comprising zinc phosphate.  The examiner notes; however, that the claims as they are currently worded formally can be rejected over Thomson in view of Castor, Everett, Lien, Cheng, and Kang as set forth in the Office action mailed 11/24/2022 because claim 1 does not currently require “zinc phosphate” as was recited in instant claim 22.  

The claims are examined in view of the following species elections:
(a) a disease or disorder comprising endocarditis and 
(b) a condition related to an oral and/or systemic bacterial infection consequent to transient bacteremia

With regard to claims 1, and 6-11, Thomson discloses an oral care composition comprising at least one zinc source and at least one stannous source.  The stannous source may be stannous fluoride (0024).  Thomson does not expressly disclose using the composition in a method of treatment of prophylaxis of a disease or disorder related to an oral and/or systemic bacterial infection consequent to the accumulation of biofilms involving gram negative and gram positive bacteria; however, Thomson does disclose that administering the composition can inhibit microbial biofilm formation in the oral cavity and reduce plaque accumulation (0105 and 0106). Thomas discloses further that application of the composition can improve cardiovascular health by reducing potential for systemic infection via the oral tissues (0093). 
Castor discloses that the mammalian tooth surface is colonized by a large number of microorganisms and that initial colonizers form a first layer formed from primary colonizers such as Streptococcus gordonii (a Gram-positive bacteria, see page 10 of the instant specification).  These primary colonizers form a dense microbial layer (referred to as a plaque; the examiner also notes that a dense microbial layer is a biofilm; 0003).  Further bacterial layers form on the basal layers [of primary colonizers].  The late colonizers include Porphyromonos gingivalis (a Gram negative bacterium; see Lien: 0005).  The transport of these bacteria into the circulatory system (i.e. bacteremia) can cause complications such as endocarditis (0005).  Thus, Castor discloses that biofilms involving gram-negative bacterial interaction with gram-positive bacteria can cause plaque (i.e. biofilm) and transport of the bacteria into the circulatory system can cause a disease or disorder (e.g. endocarditis) related to the oral and/or systemic bacterial infection consequent to the plaque (i.e. biofilm) buildup.  
Everett discloses that transient bacteremia can occur and that it can cause endocarditis in susceptible patients (abstract).  
Lien discloses that P. gingivalis from periodontal disease can circulate in the blood and lead to a variety of cardiovascular diseases/conditions (0005).  The cardiovascular diseases include endocarditis (0025).  Lien discloses that toothpaste and mouthwash compositions comprising the active ingredient Antrodia camphorata extract can be used to kill P. gingivalis and thereby cure or relieve (i.e. treatment or prophylaxis) diseases derived from P. gingivalis including cardiovascular conditions such as endocarditis (0022-0028).  Thus, one having ordinary skill in the art would understand from Lien that endocarditis may be treated or prevented by killing P. gingivalis in the mouth.  
Cheng discloses that stannous containing toothpaste is effective against biofilms containing P. gingivalis (abstract).  
Kang discloses that zinc shows antimicrobial efficacy against P. gingivalis (Table 1, page 135). 
In view of the foregoing, one having ordinary skill in the art would recognize that biofilms involving gram positive bacteria, including S. gordonii, and gram negative bacteria, including P. gingivalis, can result in transient bacteremia that, in turn, may cause endocarditis.  Further, one having ordinary skill in the art would recognize that killing P. gingivalis in the oral cavity can reduce the likelihood of endocarditis.  Finally, the artisan of ordinary skill would realize that Thomson’s oral care composition is effective against plaque (i.e. oral biofilms) in general and that the stannous source and zinc source present in Thomson’s composition have microbicidal activity against P. gingivalis, a specific component of oral biofilm underlying bacteremia induced endocarditis.  
It would have prima facie obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to administer Thomson’s oral care composition containing a zinc source and a stannous source in order to treat or reduce the incidence of (prophylaxis) endocarditis consequent to transient bacteremia (respectively: the elected species of (a) disease or disorder related to an oral and/or systemic bacterial infection consequent to the accumulation of biofilms involving gram-negative with gram-positive bacteria, and the elected species of (b) condition related to an oral and/or systemic bacterial infection).  The skilled artisan would have been motivated to do so in order to reduce incidence or treat endocarditis.  The artisan of ordinary skill would have had a reasonable expectation of success because, as noted above, Thomas’s composition was known to reduce plaque and decrease likelihood of cardiovascular disease and stannous sources and zinc sources were known to have microbicidal effects against P. gingivalis.  
The relevant disclosures of Thomson, Castor, Everett, Lien, Cheng, and Kang are set forth above.  Thomson discloses that the composition contains a zinc source such as zinc citrate, zinc oxide, or zinc lactate, but does not list zinc phosphate.
Yu discloses that zinc citrate, zinc lactate, zinc oxide, or zinc phosphate may be used as zinc sources in dentifrice compositions (col 2).   It would have been prima facie obvious to use zinc phosphate as the zinc source in Thomson’s composition because it was disclosed for the same purpose as the zinc ion sources specified by Thomson (see MPEP 2144.06).   
With regard to claims 12 and 13, as noted above, the prior art teaches administering a composition containing a stannous source and a zinc source to the oral cavity.  Thomas discloses further that the composition may be in the form of a toothpaste (0094).  
With regard to claims 15-17, the zinc ion source in Thomson’s composition may be zinc oxide and/or zinc citrate and the ratio of zinc oxide to zinc citrate is from 1.5:1 to 4.5:1 wt/wt (0010-0013).  
With regard to claim 18, the zinc citrate is present in an amount of from 0.25 to 1 wt % and the zinc oxide is present at 0.75 to 1.25 wt % (0014).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US 2017/0367948; publication date: 12/28/2017; cited in the IDS filed on 03/13/2020) in view of Castor (US 2005/0106111; publication date: 05/19/2005), Everett et al (Medicine vol 56 (1) pp 61-77; publication year: 1977; abstract only), Lien et al. (US 2013/0189296; publication date: 07/25/2013), Cheng et al. (Archives of Oral Biology, Vol 74, pages 5-11; publication year: 2016), Kang et al. (Archives of Oral Biology Vol 84, pages 133-138; publication year: 2017) and Yu et al. (US 6,221,340; issue date: 04/24/2001; cited in Applicant’s IDS) as applied to claims 1, 5-13, 15-18, and 21 above, and further in view of Prencipe et al. (US 2009/0202450; publication date: 08/13/2009).  
  
The relevant disclosures of Thomson, Castor, Everett, Lien, Cheng, and Kang are set forth above.  As noted supra, Thomson’s invention is directed to compositions for inter alia removing dental plaque (i.e. a biofilm).  Thomson does not disclose adding a basic amino acid, or specifically arginine to the composition as required by instant claims 2 and 3.  
Prencipe discloses that arginine in combination with an anionic surfactant can reduce bacterial attachment and biofilm formation (0006). 
It would have been prima facie obvious to add arginine to Thomson’s composition because this substance was disclosed for the same purpose, i.e. plaque reduction.  See MPEP 2144.06.  The examiner notes that Prencipe discloses adding “L-arginine” (0106), rather than an arginine containing peptide or the like, therefore, Prencipe discloses “arginine in free form” as required by the instant claims.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US 2017/0367948; publication date: 12/28/2017; cited in the IDS filed on 03/13/2020) in view of Castor (US 2005/0106111; publication date: 05/19/2005), Everett et al (Medicine vol 56 (1) pp 61-77; publication year: 1977; abstract only), Lien et al. (US 2013/0189296; publication date: 07/25/2013), Cheng et al. (Archives of Oral Biology, Vol 74, pages 5-11; publication year: 2016), Kang et al. (Archives of Oral Biology Vol 84, pages 133-138; publication year: 2017), and Yu et al. (US 6,221,340; issue date: 04/24/2001; cited in Applicant’s IDS), as applied to claims 1, 5-13, 15-18, and 21 above, and further in view of Ding et al. (US 2006/0040246; publication date: 02/23/2006).

The relevant disclosures of Thomson, Castor, Everett, Lien, Cheng, and Kang are set forth above.  The aforementioned disclosures do not mention number of times per day a toothpaste is applied.  With regard to claim 14, it is routine for dentists to encourage individuals to brush teeth several times per day, therefore the examiner does not consider claim 14 to patentably define over the prior art (Ding: 0007).  It would have been prima facie obvious for one having ordinary skill in the art to apply Thomson’s composition one to three times a day because this is routine practice in oral hygiene.  

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.

On pages 7-9, Applicant highlights certain teaches of the references cited in the obviousness rejection and states that none of the individual prior art disclose the instant invention, as claimed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On pages 9 and 10, Applicant argues that Yu does not provide any motivation to select zinc phosphate from among the known sources of zinc for oral cavity care.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the use of zinc phosphate as the zinc ion source is prima facie obvious because this substance was disclosed for the same purpose as the zinc sources taught by Thompson.  Please refer to MPEP 2144.06.  

On page 10, Applicant argues that the data presented in the examples of the specification show that zinc phosphate and stannous fluoride are particularly effective.  Applicant summarizes the experiments as showing that biofilms treated with stannous fluoride/zinc phosphate (high water) demonstrate a relative reduction in biofilms relative to sodium fluoride only toothpaste (which does not contain zinc phosphate or stannous fluoride).  
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, the data in the specification do not suffice to overcome the obviousness rejection because no side by side comparison to the closest prior art has been provided.  The prior art renders obvious treating oral biofilms with a composition containing a zinc source and a stannous source, including stannous fluoride (Thomson).  Accordingly the burden on Applicant to overcome an obviousness rejection with a persuasive showing of unexpected results has not been met.  

Conclusion
No claims are allowed.                                                                                                 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617